ORDER
On consideration of the petition for rehearing en banc filed in the above-entitled cause by defendants appellees George W. Giese and City of Racine, and the response filed by plaintiffs-appellants, a vote of the active members of the court having been requested and a majority of the judges in regular active service * having voted to rehear this case en banc,
IT IS ORDERED that the aforesaid petition for rehearing en banc be, and the same is, hereby GRANTED.
IT IS FURTHER ORDERED that the panel opinion and the judgment entered July 14,1987, are hereby VACATED. This case will be reheard en banc at the convenience of the Court.

The Honorable Hubert L. Will, Senior District Judge for the Northern District of Illinois, was a member of the original panel, but he did not participate in the vote on rehearing en banc.